Citation Nr: 1536879	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 3, 2003, for the award of service connection for chronic lymphocytic leukemia (CLL) for accrued benefit purposes.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to June 1964.  He died in December 2010.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied an effective date prior to March 3, 2003, for the award of service connection for CLL for accrued benefit purposes.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In her February 2014 Appeal to the Board (VA Form 9), the Appellant advanced that she sought an "additional DIC payment of $258 monthly."  The Appellant's contentions may be reasonably construed as an application to reopen her claim of entitlement to enhanced DIC under the provisions of 38 U.S.C.A. § 1311(a)(2).  The issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to enhanced DIC under the provisions of 38 U.S.C.A. § 1311(a)(2) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In March 2004, VA established service connection for CLL; assigned a schedular 100 percent evaluation for that disability; and effectuated the award as of October 16, 2003.  In April 2004, the Veteran submitted a notice of disagreement (NOD) with the assigned effective date.  

2.  In April 2008, the RO granted an effective date of March 3, 2003, the date of receipt of the Veteran's initial claim, for the award of service connection for CLL.  The action represented a complete allowance of the benefits sought on appeal.  

3.  In January 2012, the Appellant submitted a claim for an effective date prior to March 3, 2003, for the award of service connection for CLL for accrued benefit purposes.  


CONCLUSION OF LAW

To the extent that she is attempting to disturb the finality of the April 2008 rating decision, the Appellant's claim of entitlement to an effective date prior to March 3, 2003, for the award of service connection for CLL for accrued benefit purposes is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the facts are not in dispute.  Resolution of the Appellant's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

II.  Earlier Effective Date

The Appellant asserts that the award of service connection for CLL should be effectuated as of March 2001.  

In March 2004, VA established service connection for CLL; assigned a schedular 100 percent evaluation for that disability; and effectuated the award as of October 16, 2003.  In April 2004, the Veteran submitted a NOD with the assigned effective date.  The Veteran specifically sought an effective date of March 2003 when his claim was received by the RO.  In October 2007, the Veteran reiterated that his effective date should be March 3, 2003, the date the RO received his claim.  In April 2008, the RO granted an effective date of March 3, 2003, the date of VA's receipt of the Veteran's initial claim, for the award of service connection for CLL.  Although no statement of the case was issued and the rating decision did not specifically refer to the pending appeal or advise the Veteran that it was a full grant of benefits, the action represented a complete allowance of the benefits sought by the Veteran on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993)(noting that generally it is presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded; but noting that a claimant may limit the claim or appeal to the issue of a particular rating); Hamilton v. Brown,4 Vet. App. 528, 544 (1993)(where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative).  Here the Veteran very clearly indicated he sought a date of claim effective date, which was what was eventually granted.  Accordingly, the rating decision satisfied the Veteran's appeal.  The Veteran did not further appeal the April 2008 rating decision and the April 2008 rating decision became final.  38 C.F.R. § 20.1103.  

In December 2010, the Veteran died.  Service connection has been established for the cause of the Veteran's death and the Appellant was awarded DIC benefits.  In January 2012, the Appellant submitted a claim for an effective date prior to March 3, 2003, for the award of service connection for CLL for accrued benefit purposes.  In May 2012, the RO denied an earlier effective date for the award of service connection for CLL for accrued benefit purposes.  

The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Hence, the proper disposition of this appeal is dismissal.  Accordingly, the Appellant's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5).  


ORDER

The issue of an effective date prior to March 3, 2003, for the award of service connection for CLL for accrued benefit purposes is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


